DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 02/16/2022. In the applicant’s response, no claim was amended, cancelled, or newly added. Accordingly, claims 20, 22-24, 26-33, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions; and claims 1, 3, 5, 7, 9, and 11-13 are examined. Claims 1 and 9 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

5.	Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Whitehill et al (US 2017/0301121, hereinafter “Whitehill”). 

Regarding claim 9, Whitehill discloses a method of synthesizing media files, the method comprising: receiving a media file (receiving an original facial image; see 410 of fig.4 para.39; see 700 of fig.7B and para.57); determining at least one identification region for the received media file (determining the personal identity components based on the original facial image; see 422 of fig,4 and para. 40, such as eyes, nose , and mouth, see 731, 732, 733 of fig.7 and para.57; see also fig.1); APPLICANT(S): Gil PERRY et al. SERIAL NO.:16/619,106 FILED:December 04, 2019 Page 4 
modifying the at least one identification region (replacing the nose and mouth regions, the eyes and mouth regions, or the eyes and nose region; see 731, 732, 733 of fig.7B and para.57); applying at least one transformation on the modified identification region; and generating a synthetic media file by reconstruction of the transformed identification region (applying a perturbation transform to one of the personal identity components to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 424, 430 of fig.4 and para.41; see para.50), wherein the applied transformation causes reduction of confidence value for the corresponding received media file by at least one classifier (applying a perturbation transform to one of the personal identity components to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 424, 430 of fig.4 and para.41; see para.50), and wherein the generated synthetic media file is determined to be similar to the received image file the human subject can verify his satisfaction to the synthesized facial images; see fig.6 and para.55).

Regarding claim 11, Whitehill discloses the method according to claim 9, wherein modifying the at least one identification region comprises converting the at least one identification region to a feature vector, wherein the synthetic media file is reconstructed from the feature vector (e.g., replacing the nose and mouth regions of the original image with the genericized nose and mouth generated by applying the perturbation transform to the corresponding regions; see 731 of fig.7B and para.57; see also fig.1 and para.25—para.27).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehill et al (US 2017/0301121, hereinafter “Whitehill”) in view of Brkic et al (“I Know That Person: Generative Full Body and Face De-Identification of People in Images”, 2017, hereinafter “Brkic”). 

Regarding claim 1, Whitehill discloses a method for de-identification processing of media files whilst maintaining a level of similarity between an original and a modified media file (the method and system for anonymizing facial images without divulging their identifier; see abstract), the method comprising: 
receiving at least one media file (receiving an original facial image; see 410 of fig.4 para.39; see 700 of fig.7B and para.57); 
determining, for the at least one media file, at least one identification region for de- identification processing (determining the personal identity components based on the original facial image; see 422 of fig,4 and para. 40, such as eyes, nose , and mouth, see 731, 732, 733 of fig.7 and para.57; see also fig.1); 
applying at least one transformation on the at least one identification region to create at least one modified media file, thereby limiting identification by computerized algorithms (applying a perturbation transform to one of the personal identity components to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 424, 430 of fig.4 and para.41; see para.50); receiving a measure of similarity between the at least one modified media file and the corresponding received media file (calculating the mutual information (i.e., the similarity) between the personal identity and the synthesized facial image I(f(X); C) to determine how distinct between the synthesized facial image and the original facial; see para.50); and validating the at least one modified media file by: determining, against a de-identification threshold, the ability of a computerized algorithm to identify the at least one identification region in the at least one modified media file (verifying that he/she is no longer recognizable from the synthesized facial image based on a threshold value; para.54 lines 20-31; see para.50); and determining if a threshold level of the measure of similarity between the at least one modified media file and the corresponding received media file is satisfied (if the mutual information is less than the threshold, the synthesized facial image is no longer recognized; see para.50). 

Whitehill does not explicitly disclose: “receiving, from a computerized human vision predictor trained to recognize similarity between media files similarly to the perception of an actual human, a measure of similarity between the at least one modified media file and the corresponding received media file”; “iteratively updating the at least one applied transformation and applying such updated transformation to the received at least one media file if either the de-identification threshold or the threshold level of the measure of similarity is not satisfied, else outputting the modified media file”; as recited in the claim. However, in the same field of endeavor, Brkic teaches: receiving, from a computerized human vision predictor trained to recognize similarity between media files similarly to the perception of an actual human, a measure of similarity between the at least one modified media file and the corresponding received media file (to create a synthesized fake/de-identified facial image from an original facial image, a GAN network including a discriminator D and generator G is trained so that D maximizes the probability of correctly identifying generated samples, while G is attempting to minimize it. In other words, wherein the GAN network is trained so that D (X, G(X,z)) maximizes the distance (i.e, minimizes the similarity) between the original input image X and the synthesized output image G(X,z), while G(X, z) minimizes the distance (i.e., maximizes the similarity) between the original input image X and the synthesized output image G(X,z) based on the loss function defined by Eq(5). See section 3; see section 2, para.5, lines 6-11); iteratively updating the at least one applied transformation and applying such updated transformation to the received at least one media file if either the de-identification threshold or the threshold level of the measure of similarity is not satisfied, else outputting the modified media file (in each iteration we perform one update of the discriminator D, followed by one update to the generator G until the loss function is minimized/satisfied; see section 3.1.1, “Network Training”). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made incorporate the teachings of Brkic into the teachings of Whitehill by employing a cGAN for face de-identification of people in images as taught by Brkic, in order to produce realistic de-identified images of human that thwart human and machine-based recognition (Brkic, see section 1, the last paragraph). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to employ a cGAN for anonymizing (i.e., de-identifying) facial images without divulging their identifier since doing this would obtain predictable results.

Regarding claim 3, the combination of Whitehill and Brkic discloses, wherein the media file is selected from a list consisting of an image file (Whitehill: receiving an original facial image; see 410 of fig.4 para.39; see 700 of fig.7B and para.57), a video file, and an audio file.

Regarding claim 5, the combination of Whitehill and Brkic discloses the method according to claim 1, further comprising: training a parametric model on a dataset of identification regions to synthesize a media file given a set of parameters; obtaining the parameters representing the selected identification region as depicted in the received at least one media file; and modifying the parameters to represent a modified version of the identification region so as to retain resemblance to the identification region of the received at least one media file while reducing the recognition score of the at least one classifier below a predefined threshold (Whitehill: coding facial regions (such as eyes, nose , and mouth) of each training facial image to generate the feature selection module; see fig.1 and para.27).

Regarding claim 7, the combination of Whitehill and Brkic discloses the method according to claim 1, wherein similarity of media files is determined in accordance to at least one of: geometrical similarity, texture similarity (Brkic: image similarity, see section 3; see section 2, para.5, lines 6-11) and identity similarity (Whitehill: identity similarity, see para.50).

Regarding claim 12, the combination of Whitehill and Brkic discloses the method according to claim 9, wherein the synthetic media file is generated in accordance with at least one parameter of confidence value reduction (Whitehill: to output a modified/synthesized facial image which is now “anonymized” and “no longer recognizable”; see 424, 430 of fig.4 and para.41; see para.5) and at least one parameter of similarity to the corresponding received media file (Brkic: wherein the GAN 

Regarding claim 13, the combination of Whitehill and Brkic discloses the method according to claim 9, further comprising: training a parametric model on a dataset of identification regions to synthesize a media file given a set of parameters (Brkic: in each iteration we perform one update of the discriminator D, followed by one update to the generator G until the loss function is minimized/satisfied; see section 3.1.1, “Network Training”)); obtaining the parameters representing the selected identification region as depicted in the received at least one media file; and modifying the parameters to represent a modified version of the identification region so as to retain resemblance to the identification region of the received at least one media file while reducing the recognition score of the at least one classifier below a predefined threshold (Brkic: to create a synthesized fake/de-identified facial image from an original facial image, wherein the GAN network is trained so that discriminator D maximizes the probability of correctly identifying generated samples, while generator G is attempting to minimize it. In other words, wherein the GAN network is trained so that D (X, G(X,z)) maximizes the distance (i.e, minimizes the similarity) between the original input image X and the synthesized output image G(X,z), while G(X, z) minimizes the distance (i.e., maximizes the similarity) between the original input image X and the synthesized output image .  

Response to Arguments
8.	Applicant’s arguments, with respects to claim, filed on 02/16/2022, have been fully considered but they are not persuasive. 

8-1.	On page 2-3 of applicant’s response, regarding claims 9 and 11, applicant argues:
“Thus, Whitehill teaches that a human subject determines that the synthesized facial image is not similar to the original facial image. Therefore, Whitehill does not disclose the above recited element of independent claim 9.”

The examiner respectfully disagrees with the applicant’s argument. It is because, as noticed by applicant and cited in the applicant’s response, Whitehill, in fig.6 and Paragraph [0055], discloses “an original facial image 400 is accessed 410 and then perturbed 420 to produce a synthesized facial image 430. The human subject can then verify 610 to his satisfaction that his personal identity is indeed not recognizable. In one approach, the synthesized facial image is shown to the subject. If satisfied 620, the subject accepts the synthesized facial image 430 as a successfully anonymized image. If unsatisfied 630, the subject has two choices. He can choose to discard 640 the synthesized facial image 430 and stop the anonymization attempt Alternately, he can continue the anonymization process. For example, the synthesized facial image 430 

8-2.	On page 4 of applicant’s response, regarding claim 1, applicant argues:
“As has been explained above, Whitehill discloses not maintaining a level of similarity between an original and a modified media. Therefore, Whitehill does not teach or suggest at least the above recited elements of independent claim 1.”

The examiner respectfully disagrees with the applicant’s argument. As explained in the response set forth to the argument above, Whitehill discloses that a human subject has two choices at step 610: (1) the human subject determines that the synthesized facial image is indeed to be similar to the original facial image and then the system goes to step 630; and (2) the human subject determines that the synthesized facial image is indeed not similar to the original facial image and then the system goes to step 620. Thus, Whitehill discloses “maintaining a level of similarity between an original and a modified media”; wherein “a level of similarity” is determined by a human subject at step 

9.	Therefore, in view of the above reasons, examiner maintains rejections.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/7/2022